Order entered October 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00902-CV

                          WEINSTEIN & RILEY, P.S., Appellant

                                             V.

                       LARRY BLANKENSHIP, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-05153A

                                         ORDER
       We GRANT appellant’s October 7, 2014 unopposed motion for an extension of time to

file a brief. Appellant shall file its brief by OCTOBER 27, 2014. We caution appellant that no

further extension of time will be filed in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE